I concur in the majority opinion. I feel, however, that some answer should be made to what is said in the dissenting opinion.
After referring to the fact that the whole issue in the case was as to whether the jury should, by its verdict, inflict the death penalty, the dissent uses this language:
"The deputy prosecutor, well knowing that fact and having, without doubt, fortified himself by reading the Stratton case and feeling justified in going just as far as the ruling of that case would permit, proceeded by that sanction of this court to pour out upon the jury a mingled product of fact (not in the evidence), deduction and inference which was virtually certain to produce the hanging verdict which he desired."
This language is, in my opinion, unjustified and altogether too severe.
The deputy prosecutor could not have "fortified himself by reading the Stratton case," for the simple reason that, when the present case was tried, the Stratton case had not yet been decided. A reference to the record discloses that the verdict in the case at bar was returned on July 28, 1932, whereas the opinion in the Stratton case was not filed until December 23, 1932, practically five months later. Hence, unless *Page 496 
the prosecutor could foretell in July what this court would decide in December, manifestly, he could not have "fortified himself" thereby.
Nor, in my opinion, is there any justification for saying that the deputy prosecutor proceeded to "pour out a mingled product of fact (not in the evidence), deduction and inference." The misconduct complained of was in the state's closing argument. Counsel for appellant, in his address to the jury, quoted the deputy prosecutor as having said: "Do you think a man of this kind is going to stay in jail very long if you send him up for life?" Counsel for appellant then proceeded to tell the jury that appellant could not get out of the penitentiary, because he would not be able to break out, and that the only other way would be through influence, which he did not have.
There was in evidence a letter written by appellant while in jail to a friend outside, asking the latter to smuggle four hacksaw blades in to him. In answer to the argument of appellant's counsel, the deputy prosecutor said to the jury that, in eight or ten years, the appellant would be pardoned by "some weak-kneed governor," and that the records showed that a life sentence in this state amounted to eight years' service, and elsewhere throughout the United States, seven years; and that appellant, if committed to a life sentence, would either be pardoned in eight years or less, or would be "worming" his way out.
Under the situation as then presented, I do not entertain the view that the deputy prosecutor proceeded to "pour out a mingled product of fact (not in the evidence), deduction and inference." I think that his argument was a legitimate answer to the argument of appellant's counsel.
But, beyond all this, there is the fact that no exception whatever was taken to the remarks of the deputy *Page 497 
prosecutor. Upon a similar situation, we said in State v.Stratton, 170 Wn. 666, 17 P.2d 621:
"No exception was taken to the argument, nor request made that the court instruct the jury to disregard it, which is necessary to have it reviewed unless it amounted to conduct so flagrant that an instruction would not cure it. State v. Heaton,149 Wn. 452, 271 P. 89, quoting the rule laid down in State v.Meyerkamp, 82 Wn. 607, 144 P. 942. We are satisfied the language of the prosecuting attorney did not constitute misconduct of such flagrance.
"Furthermore, the contentions of the appellant, as we understand, are: (1) That the argument was an undue appeal to passion and prejudice. But an attorney is not confined in his argument to a simple recitation of, or reference to, the testimony, but may draw deductions therefrom, and persuade after the manner of advocacy suggested by the facts and circumstances testified to on the trial.
"(2) That the argument constituted statements of fact not in evidence, that the remarks constituted testimony on the part of the prosecuting attorney, who was not under oath and not subject to cross-examination; and in this connection, it is further claimed that the facts thus testified to by the prosecuting attorney were not true, because, under the statute, there could be no parole of a life prisoner. The suggestion that the law prohibits the parole of a life prisoner may be dismissed in our consideration of the case, because if the jury knew that, they would, of course, pay no attention to it. But suppose they listened, without knowing such to be the law, still there was nothing prejudicial or that constituted reversible error about the argument."
Under the record of the Stratton case, I see no unwisdom in the opinion therein, and do not feel that "the interest of justice and fair dealing" requires that that case be overruled. I therefore concur in the majority opinion. *Page 498